PROST, Circuit Judge.

ORDER

J. Leonard Spodek, doing business as National Postal Management (Spodek), moves for reconsideration of this court’s July 19, 2002 order dismissing Spodek’s petition for review for failure to file a brief. The brief has now been submitted.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Spodek’s motion is granted, the mandate is recalled, the court’s July 19, 2002 order is vacated, and the petition for review is reinstated. The revised official caption is reflected above.
(2) The Postmaster General should calculate the due date for his brief from the date of filing of this order.